DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
Note the use of the expression “invention”.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The expression “the region of the pivot axis” has no definite antecedent basis in the claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 3, 6, 7, 8, 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jensen (‘523).  The reference to Jensen teaches structure as claimed including an aircraft-passenger seat comprising a structural component on which a table top (17) of the aircraft-passenger seat is mounted via an articulation arrangement (13, 15) such that it can be pivoted about a pivot axis of the articulation arrangement, so that the table top can be pivoted from an upright position of the table top, in which the latter has been swung up against the structural component, from a use position of the table top, in which the latter projects from the structural component, and back out of the use position into the upright position, wherein the articulation arrangement comprises a damping device(at least fig 3), which is designed to damp the pivoting movement of the table top between the upright position of the table top and the use position of the table top, wherein the damping device is coordinated such that the damping of the pivoting movement of the table top takes place over a partial pivoting range of a possible overall pivoting range of the pivoting movement of the table top, wherein the overall pivoting range covers the pivoting range over which the table top pivots from the upright position into the use position,  the damping device is accommodated in an interior region of the articulation arrangement, this interior region being partitioned off from the outside, such that the damping device on the articulation arrangement cannot be seen from the outside (at least fig 2).  With regard to claim 3, it is noted that the spring and gear ratios provide damping partial pivoting range as claimed.  With regard to claim 8, the gearing provides for a frictional element as claimed.  With regard to claim 10, note 63, 73.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4, 5   is/are rejected under 35 U.S.C. 103 as being unpatentable over Jensen(‘523).  The reference to Jensen (‘523) teaches structure substantially as claimed as discussed above.  The particular range and the movement percentage is a matter of desirability and design parameters and would have been obvious and well within the level of ordinary skill in the art and a reasonably predictable result. 
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jensen (‘523) as applied to the  claims above, and further in view of Frost et al (‘148).  The reference to Jensen teaches structure substantially as claimed as discussed above the only difference being that the damping mechanism does not include a fluid damper.  However, the reference to Frost et al teaches the use of providing a fluid damper to be old.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Jensen to include a fluid damper, as taught by Frost et al since such are conventional alternative structures used in the same intended purpose and environment and would have been a reasonably predictable result, thereby providing structure as claimed.
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jensen (‘523) as applied to the claims above, and further in view of Satterfield (‘660).  The reference to Jensen teaches structure substantially as claimed as discussed above including a panel component the only difference being that there is not an additional panel component.  However, the reference to Satterfield (at least fig 3)  teaches the use of providing an additional panel to provide additional workspace to be old.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Jensen to include an additional panel, as taught by Satterfield since such are conventional alternative structures used in the same intended purpose and environment and would have been a reasonably predictable result, thereby providing structure as claimed.  The use of additional damping mechanism is a matter of desirability and choice and would have been obvious and well within the level of ordinary skill in the art and a reasonably predictable result. 
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jensen (‘523) as applied to the  claims above, and further in view of Shih (‘470).  The reference to Jensen teaches structure substantially as claimed as discussed above the only difference being that there are not a plurality of seats beside the other.  However, the reference to Shih teaches the use of providing a plurality of seats side by side to be old.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Jensen to include a plurality of seats side by side, as taught by Shih since such are conventional alternative structures used in the same intended purpose and environment and would have been a reasonably predictable result, thereby providing structure as claimed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited teach structure similar to applicant’s including foldable table structure with adjustable articulated structure.


	 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE V CHEN whose telephone number is (571)272-6865. The examiner can normally be reached m-f, m-w 5:30-3:00, th5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571 270 3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSE V CHEN/          Primary Examiner, Art Unit 3637